Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed on 08/10/2020, which has provisional priority of 08/08/2019 (62/884535).  Claims 1-20 are pending in the case.  Claims 1 and 11 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al (US 20180102858 A1) in view of Lang (US 20210192759 A1).
 	Referring to claims 1 and 11, Tiwari discloses a method comprising: 
receiving or retrieving a plurality of radio frequency (RF) signal data points, ([0288] of Tiwari, receiving RF signals data points with RF transmitters and receivers) each of the plurality of RF signal data points including respective three-dimensional (3D) location components ([0288] of Tiwari, RF signatures received at various locations from a given RF transmitter device position at a given location within the 3D building) and respective test result signal components; ([0288] of Tiwari, RF transmitter device)
mapping the respective 3D location points of each of the plurality of RF signal data points into a plurality of layers of a line of sight dependent 3D image; ([0017] of the current Specification recites “the line of sight dependent 3D image can be a virtual 3D image configured to be displayed on a 2D display.”  Hence the line of sight dependent 3D image is just a virtual image that can be displayed in 3D or 2D format.  Here, Fig. 4B and [0220] of Tiwari, mapping out RF components w1, w2, w3, etc… through out the visual display of the floor plan in the 3D scale of floor plan with the virtual image of the floor plan and also Fig. 5F and [0356]-[0358] of Tiwari displays different floor plan associated with the mapped data points)
using the respective test result signal components of each of the plurality of RF signal data points to assign a respective color to each of the plurality of layers; (Fig. 2M and 2N and [0169]-[0172] of Tiwari, where the positioned RF sensors detects RF signals and assign a respective color with respective value, such as -92% is one color, -78% is another color, etc… which represent vulnerability information of the floor whether it is high, low, medium or none for each of the layer/color-coded image) and 
rendering one or more of the plurality of layers on a display device relative to a line of sight and in the respective color.  ([0107] of Tiwari, “In cases where all parts of the room are not in the user's line-of -sight from any single location, the mapping module provides the option to capture the room from a plurality of locations. At first, the user captures the part of the room that is visible from a given location. The mapping module then guides the user to relocate to a more suitable location in room and capture a set of new points, those which were previously hidden. In addition, the user must choose to capture at least two points previously captured for automated assembly of the room.”  Fig. 8E and 8F and [0195]-[0196] of Tiwari, where different line of sight/room-level configuration can be displayed relative to which room-level with respective color and threshold/value associated therewith, such as high, low, medium or none as explained above, such as cited “Heat map 880 uses a visual indicator, such as color coding, to show different probabilities of threats and their locations relative to the building floor map… a floor-level threat visualization is shown as a floor-level threat heat map 890. In an embodiment, in order to generate a display of a threat probability at floor-level, the threat visualization module 848 adjusts the room-level threat heat map 880 for each room with a relative vulnerability level for that room in accordance with the relative vulnerabilities derived by the Building Threat Model 866 and their locations relative to the building floor map. FIG. 8F can also depict the visualization of aggregated room-level threat heat maps 880 arranged at the floor-level. In another embodiment, the floor-level threat heat map 890 can include a heat map that visually indicates for each room, e.g., using color codes, the room's relative vulnerability level”)
Even though Tiwari discloses of color-coded data point that can indicate values such as “high”, “low” or None” (as cited above), but Tiwari does not specifically disclose value with respective color and “the respective transparency value associated therewith.”
However, Lang discloses disclose value with respective color and “the respective transparency value associated therewith because Lang discloses the at least one computer is configured to display the first and the second virtual implant components with a different degree of transparency ([0015] of Lang)and also Lang discloses receiving RF signals and assign signals with respective colors depending on the value of the RF signals and also assign respective transparency value associated with the color and the value  ([2010] of Lang  “superimposition can be color coded, e.g. with the color changing from red to green when greater than 90, 95, 97, 98, 99 or any other percentage of superimposition is achieved…” where the superimposition is functionally equivalent of transparency)


 	Referring to claims 2 and 12, Tiwari in view of Lang disclose the method of claim 1 further comprising: comparing the respective test result signal components of each of the plurality of RF signal data points to one or more threshold values to identify the respective color and the respective transparency value to assign to each of the plurality of layers.  (Fig. 8E and 8F and [0195]-[0196] of Tiwari, where different line of sight/room-level configuration can be displayed relative to which room-level with respective color and threshold/value associated therewith, such as high, low, medium or none as explained above)

 	Referring to claims 3 and 13, Tiwari in view of Lang disclose the method of claim 2 further comprising: 
assigning the respective color of a first of the plurality of layers to be a first color and the respective transparency value of the first of the plurality of layers to be a first percentage when the respective test result signal components are greater than or equal to the one or more threshold values;  (Lang discloses disclose value with respective color and “the respective transparency value associated therewith because Lang discloses receiving RF signals and assign signals with respective colors depending on the value of the RF signals and also assign respective transparency value associated with the color and the value based on a threshold value, such as color that is superimposed onto the image below can change from red to green when greater than certain percentages [2010] of Lang  “The percent superimposition can be color coded, e.g. with the color changing from red to green when greater than 90, 95, 97, 98, 99 or any other percentage of superimposition is achieved. When the percent superimposition of the physical saw blade or cutting tool (e.g. a pin, a drill, a mill, a reamer), e.g. attached to a robotic arm, with the virtual surgical guide, e.g. a virtual plane or a virtual axis, falls below a predefined or predetermined threshold value,”) and 
assigning the respective color of a second of the plurality of layers to be a second color and the respective transparency value of the second of the plurality of layers to be a second percentage when the respective test result signal components are less than the one or more threshold values.  ([2010] of Lang  “The percent superimposition can be color coded, e.g. with the color changing from red to green when greater than 90, 95, 97, 98, 99 or any other percentage of superimposition is achieved. When the percent superimposition of the physical saw blade or cutting tool (e.g. a pin, a drill, a mill, a reamer), e.g. attached to a robotic arm, with the virtual surgical guide, e.g. a virtual plane or a virtual axis, falls below a predefined or predetermined threshold value,”)

 	Referring to claims 4 and 14, Tiwari in view of Lang disclose the method of claim 3 wherein the one or more threshold values includes a predetermined percent positivity rate.  ([1473] of Lang, “the superimposition can be visualized using color coding, for example from red (e.g. "poor"), to orange (e.g. "medium") to green (e.g. "good"). When the physical awl 1015 is completely superimposed onto the virtual path 996 (e.g. 100% match or >95% match or >90% match, or any other amount), the physical awl can be advanced, for example to a predetermined endpoint (not shown)”)


rendering any stacked groupings of the plurality of layers for which the respective test result signal components are greater than or equal to the one or more threshold values as a unified group having a single color and a single transparency value; ([0197] of Tiwari, “a building level threat visualization can be generated for display on a display device, in which floor-level threat heat maps 890 are stacked in accordance with the arrangement of floors in the building. The building level threat visualization can indicate relative threat levels for different floors of the building. In other embodiments, the relative vulnerability levels for all of the rooms and/or zones on a given floor are aggregated to obtain a relative vulnerability level for the floor. The building level threat visualization can visually indicate for each floor, e.g., using color codes, the floor's relative vulnerability” hence, while the room-level threat heat map has its own color codes, the floor level threat has its aggregated color code with all the rooms on the floor stacked.  As discussed above, Tiwari discloses of different color-coding certain values and Lang discloses different associated transparency value within different threshold ranges)and 
rendering each of any stacked groupings of the plurality of layers for which the respective test result signal components are less than the one or more threshold values individually and according to the respective color and the transparency value assigned thereto.  ([0197] of Tiwari, “a building level threat visualization can be generated for display on a display device, in which floor-level threat heat maps 890 are stacked in accordance with the arrangement of floors in the building. The building level threat visualization can indicate relative threat levels for different floors of the building. In other embodiments, the relative vulnerability levels for all of the rooms and/or zones on a given floor are aggregated to obtain a relative vulnerability level for the floor. The building level threat visualization can visually indicate for each floor, e.g., using color codes, the floor's relative vulnerability” hence, while the room-level threat heat map has its own color codes, the floor level threat has its aggregated color code with all the rooms on the floor stacked.  As discussed above, Tiwari discloses of different color-coding certain values and Lang discloses different associated transparency value within different threshold ranges)

 	Referring to claims 8 and 18, Tiwari in view of Lang disclose the method of claim 1 further comprising: rendering each of the plurality of layers parallel to the line of sight.  ([0104] of Tiwari, “The mapping module 302 uses a mobile device 110a, 304 (e.g., mobile, tablet, glasses, etc.) equipped with at least one direction sensor 306 and at least one movement sensor 308. Mobile device 304 is a detailed schematic view of mobile device 110a referenced in FIG. 1A. The direction and movement sensors 306, 308 can include a camera, accelerometer, gyroscope, digital compass, a laser pointer and/or laser meter (i.e. distance sensors). The laser pointer or meter is attached to the tablet such that the projected laser beam is aligned (i.e. parallel) with an optical axis of the camera. The mapping module is implemented on the mobile device 304 to allow a user to map a room within a building to scale. A user, for example, a customer, stands at a given capture location L1 in the room (e.g., room A) and points the camera and/or laser pointer towards the floor and rotates around the capture location L1 to obtain a 360 degree panoramic image of the floor-to-wall intersection while ensuring that the intersection is always within the visible guides overlaid on a visual display 316. As the user captures the 360 degree image of the room's floor-to-wall intersection, the mapping module 304 uses the laser meter and gyroscope to record the distances and azimuth angles from the capture location to various points in the periphery of the floor-to-wall intersection…”)

 	Referring to claims 9 and 19, Tiwari in view of Lang disclose the method of claim 1 further comprising: identifying the initial line of sight from first user input received by a user device; and updating the line of sight responsive to additional user input.  ([0104] of Tiwari, “These points are represented by polar coordinates (d.sub.flaser, .theta.) with the capture location as the origin. The distances, d.sub.flaser, are measured by the user holding the mobile device 304 at a height, h.sub.ftablet, which can be translated into distances, d.sub.floor, from the capture location L1 at floor level by using Pythagoras theorem as shown in FIG. 3C. This step provides an initial set of vertices, (d.sub.floor, .theta.), for a polygon representation of the room geometry in two dimensions (2D). In order to correct for various capture errors such as laser meter measurement errors and user errors in ensuring laser alignment with floor-to-wall intersection, segmentation and line extraction algorithms like split-and-merge and line fitting can be applied to the initial set of room vertices to obtain an improved estimate of room geometry in 2D.” hence first user input is user holding the mapping capturing device, and additional user input is user changing angle of the capture location)

 	Referring to claims 10 and 20, Tiwari in view of Lang disclose the method of claim 1 further comprising: 
identifying a geographic location; ([0100]-[0101] of Tiwari, user can manually enter room dimension or have system automatically capture each room for desired floor plan, such as bedroom, bathroom, basement, living room, etc… such rooms are geographic locations)
limiting the plurality of RF signal data points to ones in which the respective 3D location points are within a predetermined range of the geographic location; ([0138] of Tiwari, “Once the system 100 determines the preferred locations of each component based on type, the system 100 automatically determines the optimal mounting location (i.e. ceiling, wall, corner, etc.) and orientation within a room for a given component and dynamically visualizes the coverage realized for the component on the floor plan. The valid mounting locations and orientations can also be used as an input to automated placement algorithms, FIG. 2B shows an overview where the system takes as input parameters the floor plan 222 obtained by the user and the manufacturer's specifications 224 for each of the components.  Four key modules are used to determine mounting location and orientation: a mounting location determination module 226, an auto sensor placement module 227, a module to assist in manual placement 228, and a coverage visualization module 229. The mounting location determination module 226 analyzes the generated floor plan to identify valid mounting locations and orientations for a component based on physical constraints derived from the component's manufacturer's specifications. For a given component, the mounting locations determination module automatically identifies vertices of a room and ceiling high furniture (e.g. wall attached cabinets). The set of identified vertices are analyzed and combined to generate a set of polygons that describe the individual rooms within the plan. “  Hence, the placement of the RF data points/mounting location in the 3D floor plan are limited within the pre-captured/predetermined range/dimension of the geographic location/different rooms) and 12Doc D: 4840-0966-3943.3PATENT APPLICATION 9467-118748 UTI
rendering the one or more of the plurality of layers on the display device over a map corresponding to the geographic location.  ([0138] of Tiwari, “Once the system 100 determines the preferred locations of each component based on type, the system 100 automatically determines the optimal mounting location (i.e. ceiling, wall, corner, etc.) and orientation within a room for a given component and dynamically visualizes the coverage realized for the component on the floor plan. The valid mounting locations and orientations can also be used as an input to automated placement algorithms, FIG. 2B shows an overview where the system takes as input parameters the floor plan 222 obtained by the user and the manufacturer's specifications 224 for each of the components.  Four key modules are used to determine mounting location and orientation: a mounting location determination module 226, an auto sensor placement module 227, a module to assist in manual placement 228, and a coverage visualization module 229. The mounting location determination module 226 analyzes the generated floor plan to identify valid mounting locations and orientations for a component based on physical constraints derived from the component's manufacturer's specifications. For a given component, the mounting locations determination module automatically identifies vertices of a room and ceiling high furniture (e.g. wall attached cabinets). The set of identified vertices are analyzed and combined to generate a set of polygons that describe the individual rooms within the plan.“)

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al (US 20180102858 A1) in view of Lang (US 20210192759 A1) and in further view of Harada et al (US 6392725 B1).
 	Referring to claims 6 and 16, Tiwari in view of Lang disclose the method of claim 5.  Even though Fig. 8E and 8F and [0195]-[0196] of Tiwari discloses of color-coding based on received data being greater than a threshold value, but Tiwari in view of Lang do not specifically disclose further comprising: limiting an additive value of each of the stacked groupings of the plurality of layers for which the respective test result signal components are greater than or equal to the one or more threshold values.  
	However, Harada discloses limiting an additive value of each of the stacked groupings of the plurality of layers for which the respective test result signal components are greater than or equal to the one or more threshold values  (col. 8, line 55-col. 9, line 19 of Harada, where in case of stacked layer display with additive color mix, where only certain colors can be displayed when the data measured, in this case threshold voltage data point is reached)
Tiwari and Lang and Harada are analogous art because both references concern visually display different received signals data on a display.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tiwari’s RF signal data point assigned different color-coding to display visual different in received data with having transparency value associated with the color coded value as taught by Lang with using additive value to filter color that can be displayed with stacked layer of displayable colors as taught by Harada.  The motivation for doing so would have been to display a high integral reflectance which can also be obtained in a white display represented by additive color mixture, so that a bright and high-contrast 

 	Referring to claims 7 and 17, Tiwari in view of Lang disclose the method of claim 5.  Even though Fig. 8E and 8F and [0195]-[0196] of Tiwari discloses of color-coding based on received data being greater than a threshold value, but Tiwari in view of Lang do not specifically disclose wherein the single color and the single transparency value are equal to the respective color and the respective transparency value of one layer in the stacked groupings of the plurality of layers for which the respective test result signal components are greater than or equal to the one or more threshold values.  
 	However, Harada discloses wherein the single color and the single transparency value are equal to the respective color and the respective transparency value of one layer in the stacked groupings of the plurality of layers for which the respective test result signal components are greater than or equal to the one or more threshold values   (col. 8, line 55-col. 9, line 19 of Harada, where in case of stacked layer display with additive color mix, where only certain colors can be displayed when the data measured, in this case threshold voltage data point is reached and also choosing one color of the single layer to be displayed)
Tiwari and Lang and Harada are analogous art because both references concern visually display different received signals data on a display.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tiwari’s RF signal data point assigned different color-coding to display visual different in received data with having transparency value associated with the color coded value as taught by Lang with using additive value to filter color that can be displayed with stacked layer of displayable colors as taught by Harada.  The motivation for doing so would have been to display a high integral reflectance which can also be obtained in a white display represented by additive color mixture, so that a bright and high-contrast 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Zuniga (US 20110263277 A1):  A method and system for predicting radio frequency (RF) coverage in a multi-level wireless network is described herein. The multi-level wireless network includes the network management server and a plurality of wireless devices, where each of the wireless devices includes an RF transmitter. A two-dimensional wireless network configuration model of a vertical level of the multi-level wireless network is determined. A path loss in a propagation path of an RF signal from an RF transmitter of a wireless device to a grid point in the vertical level is determined. The path loss may be based on a plurality of path loss exponents. A signal strength loss due to one or more obstacles that intersect the propagation path is determined. A strength of the RF signal is predicted based on the path loss and the signal strength loss. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIMEI JIANG/               Examiner, Art Unit 2145